DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 3/30/21, Applicant, on 6/22/21, amended claims. Claims 1-2, 4-6, 8, 11-12 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The 101 rejections are withdrawn, as the claim is no longer directed to an abstract idea at step 2a, as the claim, in combination, recites a production permission server performing operations including indicating that procurement of industrial equipment is possible or impossible; receiving from a user an issuance request identification information, which is based on setting information; a regional system server determining a supply possibility on user information regarding the user, and the user adjusting the setting information for the first piece of industrial to control the at least one motor. There is thus a practical application for claims 1-2, 4-6, 8, and 11. See also Applicant’s Remarks, 6/22/21, pages 9-10. Claim 12 overcomes the 101 by reciting similar functions and reciting that the motor is controlled in some manner [subject to a 
The previous 112(b) rejections are withdrawn in light of the amendments and explanations. New 112 rejections are necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "wherein the user adjusts the setting information for the first piece of industrial equipment to control the at least one first motor" in the 
Claim 11 recites similar limitations and is rejected for the same reasons as claim 1 as it is unclear how there is support for the same computer performing earlier limitations as well as the controlling of the motor in the last limitation.
Claim 12 recites similar limitations [except it only recites “computer” in the preamble and “production permission server”]. Claim 12 is rejected for the same reasons as claim 1 as it is unclear how there is support for the same computer performing earlier limitations as well as the controlling of the motor in the last limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the user adjusts the setting information for the first piece of industrial equipment to control the at least one first motor" in the system claim 1.  The “setting information” is only recited earlier as “the production permission server is configured to: receive from a user an issuance request identification information which is based on setting information for a first piece of industrial equipment.” There is insufficient antecedent basis for this limitation in the claim – as it is unclear if the user is using the “production permission server” or if the setting information is adjusted through a different device.
Claim 11 recites similar limitations and is rejected for the same reasons as claim 1 as it is unclear how the the same computer can perform earlier limitations as well as the controlling of the motor in the last limitation.

Claims 2, 4-6, and 8 are rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Woodall (US 2014/0095352) in view of Sustaeta (US 2009/0204267) and Lawson (US 2013/0211546).  
Concerning claim 12, Woodall discloses:
A non-transitory computer-readable information storage medium having a program for causing a computer (Woodall – See par 85 - The memory 1120, 1125 stores software 1180 implementing one or more innovations described herein, in the form of computer-executable instructions suitable for execution by the processing unit(s); Sustaeta See par 241-242 – computer-executable instructions for performing acts of methods):
receive, at a production permission server, (Woodall –see par 25 - the online marketplace can have localizing functionality that can facilitate sales of products as a store for other legally authorized sellers in a way that complies with regulations, laws, or rules for selling the products within a location; see par 91, FIG. 11 – any of disclosed methods can be implemented as software stored on CRM on a single local computer or in a network environment, a client-server network) from a user an issuance request containing identification information (Woodall par 31 -  the determining the product information can include, determining that the product is within a category. For example, a product can be categorized into one or more categories based on conditions for selling the product within a location. In other implementations, products can be categorized based on other conditions such as technical specifications, product content, legal regulations for the product, or other like conditions; See par 30 - the product information for the product can be a first group of information based on conditions for selling the product in the first country if the product is to be sold in the first country or a second group of information based on conditions for selling the product in the second country if the product is to be sold in the second country. In some implementations, the first and second groups of information can differ in part or in whole or not differ.)
Woodall discloses having different product information based on the location/country of the customer (See par 19, 30). Woodall also discloses selling “one or more products” (See par 19). However, while Woodall discloses broadly the sale of multiple “products,” it does not explicitly disclose it is setting information for a plurality of motors, as the claim recites:
containing identification information “which is based on setting information for a first piece of industrial equipment the first piece of industrial equipment configured to control at least one first motor, the identification information being information for procuring a second piece of industrial equipment which controls at least one second motor.”
Sustaeta discloses the limitations:
receive, at a production permission server, from a user an issuance request containing identification information “which is based on setting information for a first piece of industrial equipment the first piece of industrial equipment configured to control at least one first motor” (Sustaeta 2009/0204267 – See par 99 - Although machine control is discussed herein primarily with respect to motor speed, the invention is not to be construed to have control limited to such; See par 164 - The control system 908 operates the pump 904 via the motor 906 according to the setpoint 910 and one or more measured process variables, in order to maintain operation of the system 902 commensurate with the setpoint 910 and within allowable process operating ranges specified in setup information 968, supplied to the control system 908 via a user interface 911. see par 169, 205 - The power to the pump 904 may be determined by measuring the current and voltage provided to the motor 906 and computing pump power based on current, voltage, speed, and motor model information such as efficiency.), the first piece of industrial equipment configured to control at least one first motor, the identification information being information for procuring a second piece of industrial equipment which controls at least one second motor  (Sustaeta 2009/0204267 – see par 15 - One particular aspect of the invention provides control systems and methodologies for controlling a process having one or more motorized pumps and associated motor drives; See par 99 - Although machine control is discussed herein primarily with respect to motor speed, the invention is not to be construed to have control limited to such. See par 101 – the various machines 161 or business components 180 or a subset thereof can be located remotely from one another. The various machines 161 and/or components 180 can communicate via wireless or wired networks (e.g., Internet). Moreover, the subject invention can be abstracted to include a plant or series of plants with wireless or wired networked equipment that are linked via long distance communications lines or satellites to remote diagnostic centers and to remote e-commerce, distribution, and shipping locations for dynamic logistics integrated with plant floor prognostics and control. Thus, optimization and/or asset management in connection with the subject invention can be conducted at an enterprise level wherein various business entities as a whole can be sub-components of a larger entity).
Woodall discloses:
determine, by the production permission server, whether procurement possibility information which indicates that a procurement of the second piece of industrial equipment is possible or impossible when the issuance request is received (Woodall – See par 23 - For example, an online marketplace can receive a request for product information for a product that is to be sold within a location using a device. In some implementations, the device can be designated as being within the location, associated with the location, or being within the location. For example, a customer who is using the device to purchase the product using the online marketplace can indicate using the device that the customer and/or device is located within the location. The indication of the location of the customer and/or device can be communicated to and received by the online marketplace from the device. See par 32 - catalogue for the location can include the products that are available for sale in the location by one or more sellers using the online marketplace as a store. In some implementations, a location can be a country, a city, or the like. For example, a location can be a country or city and one or more governing bodies of the country or city can have one or more laws, rules, or regulations that regulate the sale of one or more products and/or the sellers of one or more products within the city or country). 
Woodall discloses storing which products are able to be sold in which locations (See par 35 - The online marketplace can store associations between products and sellers that are legally authorized to sell the products based on conditions for selling the products in a location, and these associations can be stored in a database or other data store.) Sustaeta discloses also storing locations of the devices (equipment, motors) (See par 87 – RFID, GPS, and/or wireless based schemes to infer locations of components). However, Woodall and Sustaeta does not explicitly store the data “in the first industrial equipment.”
Lawson discloses the limitation:
the procurement possibility information is stored “in the first piece of industrial equipment” (Lawson - See par 44 -  cloud aware smart device can be any device including sensor, motor, etc; industrial devices can include capabilities to automatically communicate with a cloud platform and provide information about the device's context, role, location, etc. to facilitate automatic integration with one or more cloud-based applications or services, as well as integration with other components of the industrial system. See FIG. 2-3, par 43, 47 – device profile 214, 314 in the device; See par 56, FIG. 5 - information in device profile 506 (see FIG. 5 – device identifier, location, role, proximate devices) can be leveraged by cloud-based applications and services 510 running on cloud platform 508 to facilitate configuration and management of cloud-aware smart device 502 in accordance with its particular role and location within the greater enterprise hierarchy).
Woodall, in combination with Sustaeta and Lawson discloses:
determine a supply possibility for the second piece of industrial equipment (Woodall – See par 32 – A catalogue for the location can include the products that are available for sale in the location by one or more sellers using the online marketplace as a store. In some implementations, a location can be a country, a city, or the like. For example, a location can be a country or city and one or more governing bodies of the country or city can have one or more laws, rules, or regulations that regulate the sale of one or more products and/or the sellers of one or more products within the city or country; See also - Sustaeta see par 130 – asset management includes checking performance specifications of new components to replace healthy components; swapping out old components permits further optimizing; see par 153 - new replacement machine (e.g. a motor) could be automatically ordered and scheduled to swap out old motor) is suppliable to the user based on user information regarding the user, when the issuance request is  (Woodall - See par 19 – At 125, product information 130 is determined for the product based on conditions for selling the product in a location associated with a customer and/or the device; See par 23 - For example, an online marketplace can receive a request for product information for a product that is to be sold within a location using a device. In some implementations, the device can be designated as being within the location, associated with the location, or being within the location. For example, a customer who is using the device to purchase the product using the online marketplace can indicate using the device that the customer and/or device is located within the location. The indication of the location of the customer and/or device can be communicated to and received by the online marketplace from the device);
permit, by the production permission server, a procurement of the second piece of industrial equipment based on the determination result of the procurement possibility and the determination result of the supply possibility (Woodall – See par 23 - For example, a customer who is using the device to purchase the product using the online marketplace can indicate using the device that the customer and/or device is located within the location. The indication of the location of the customer and/or device can be communicated to and received by the online marketplace from the device; see par 25 - the online marketplace can have localizing functionality that can facilitate sales of products as a store for other legally authorized sellers in a way that complies with regulations, laws, or rules for selling the products within a location);
, by the production permission server, the identification information when the procurement of the second piece of industrial equipment is permitted (Woodall - See par 32 - In some implementations, the determining the product information can include determining that the product is for sale in a location where the device is located. A catalogue for the location can include the products that are available for sale in the location by one or more sellers using the online marketplace as a store. In some implementations, a location can be a country, a city, or the like.); and
not issue, by the production permission server, the identification information when the procurement of the second piece of industrial equipment is not permitted (Woodall - See par 30 - the product information for the product can be a first group of information based on conditions for selling the product in the first country if the product is to be sold in the first country or a second group of information based on conditions for selling the product in the second country if the product is to be sold in the second country. In some implementations, the first and second groups of information can differ in part or in whole or not differ. See par 33 - The product information can include seller information for a seller that is legally authorized to sell the product in the location. For example, the seller can be legally authorized to sell the product in the location, because the seller has acquired and possesses a license that allows the seller to sell the product in the location. In some examples, sellers can be legally authorized to sell the product through law, regulations, licenses, or other authorizing authority);
wherein the user adjusts the setting information for the first piece of industrial equipment to control the at least one first motor (Lawson – see par 85 – industrial controller 1212 control devices 1216, 1218; controllers 1212 used to execute user-defined control programs that perform automated decision-making for the controlled processes based on the received signals. These outputs can include device actuation signals, temperature or position control signals, motion control commands, mixer control signals, and the like).
Woodall, Sustaeta, and Lawson are directed to analyzing data from devices/equipment that are for use in different locations (See Woodall par 19, 25; Sustaeta par 87; Lawson par 44, 56) and are thus analogous art. 1) Woodall discloses having different product information based on the location/country of the customer (See par 19, 30). Woodall also discloses selling “one or more products” (See par 19). Sustaeta improves upon Woodall by explicitly disclosing that the product being used in a location can be a motor that is controlled based on the model information (See par 15, 99, 101, 169). One of ordinary skill in the art would be motivated to further include explicitly procuring/supplying products that are motors as disclosed in Sustaeta to improve upon the products being supplied for different locations/countries in Woodall. 2) Woodall discloses storing which products are able to be sold in which locations (See par 35 - The online marketplace can store associations between products and sellers that are legally authorized to sell the products based on conditions for selling the products in a location, and these associations can be stored in a database or other data store.) Sustaeta discloses also storing locations of the devices (equipment, motors) (See par 87 – RFID, GPS, and/or wireless based schemes to infer locations of components). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of product information for a location complying with location/country requirements (Woodall par 25) and having products that are motors (Sustaeta par 87, 99, 101) to further include configuration information for a device location that is stored in the device/equipment in Lawson (par 43-44, 56), since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Reasons for claims 1-2, 4-6, 8, 11 overcoming 103 [pending overcoming the 112]:
Independent claims 1 and 11 overcome the prior art for the following reasons:
.

Response to Arguments
Applicant's arguments filed 6/22/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
The arguments are moot in view of the amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forza, “Supporting product configuration and form postponement by grouping components into kits: the case of MarelliMotori,” 2006, Int. J. Mass Customisation, Vol. 1, No. 4, pages 427-444 – directed to a commercial configurator outputting a data sheet performance under operating condition specified by the customer (See page 435, last paragraph-page 436) and a technical configurator automatically generating the documentation needed to build the product variant (i.e., the BOM and product code), and automatically inserts the code of the configured motor in the relative order row within the sale order managed by the company’s Enterprise Resource Planning (ERP) system, thus initiating motor production. (See page 436)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619